581 So. 2d 653 (1991)
Nathaniel MARSH, Appellant,
v.
STATE of Florida, Appellee.
No. 91-1411.
District Court of Appeal of Florida, Fourth District.
July 3, 1991.
Nathaniel Marsh, pro se.
No response required for appellee.
PER CURIAM.
We grant appellant's request for belated review of the trial court's order summarily denying his motion for post-conviction relief filed pursuant to rule 3.850, Florida Rules of Criminal Procedure, as the order failed to advise appellant of his right to appeal and the time limitations therefor. See State ex rel. Shevin v. District Court of Appeal, Third District, 316 So. 2d 50 (Fla. 1975).
We find that the trial court did not err in denying the rule 3.850 motion because appellant failed to demonstrate that his trial counsel was deficient in failing to call a particular witness at trial or that any such deficiency prejudiced the defense. See Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Accordingly, the trial court's order is affirmed.
*654 Appellant also contends, in an unsworn memorandum of law supporting his motion, that his trial counsel was ineffective in failing to move for discharge for lack of speedy trial. We find that appellant's allegations in this regard are facially sufficient, see Williams v. State, 452 So. 2d 657 (Fla. 2d DCA 1984), but that the allegations could properly have been disregarded by the trial court because they were not contained in a properly sworn motion. See Daniels v. State, 450 So. 2d 601 (Fla. 4th DCA 1984). Accordingly, our affirmance of the trial court's order is without prejudice to appellant seeking relief, in a properly sworn rule 3.850 motion, on the grounds of ineffective assistance of trial counsel for failure to file a motion for discharge for lack of speedy trial.
AFFIRMED.
GLICKSTEIN, DELL and FARMER, JJ., concur.